Citation Nr: 0005750	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder with major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

REMAND

The veteran served on active duty in the Air Force from 
December 1957 to May 1962 and in the Army from March 1965 to 
August 1980.  This case was remanded by the Board of 
Veterans' Appeals (Board) in January 1999 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, for additional development.  A VA examination was 
conducted in July 1999 and a Social and Industrial Survey was 
conducted in August 1999; an August 1999 rating decision 
granted secondary service connection for major depression and 
increased the evaluation for the veteran's post-traumatic 
stress disorder (PTSD) with major depression from 30 to 50 
percent, effective as of the original effective date of 
service connection on January 19, 1995.

The veteran indicated during his August 1999 Social and 
Industrial Survey that he was considered 100 percent disabled 
by the Social Security Administration (SSA).  It was 
contended on behalf of the veteran in January 2000 that the 
veteran's PTSD rendered him unemployable and that the Social 
Security records are pertinent to the issue on appeal.  The 
Board notes that his SSA records are not on file and that the 
veteran's claim for a total rating based on unemployability 
due to service-connected disability has not been adjudicated 
by the RO.  The Board also notes that, as indicated on behalf 
of the veteran in January 2000, the VA examiner in July 1999 
did not provide a specific opinion on the degree of social 
and industrial impairment caused by the veteran's PTSD with 
major depression, to include whether it rendered him 
unemployable.  Moreover, the current severity of the 
veteran's PTSD is unclear since it was described as severe by 
a VA rehabilitation counseling therapist in May 1999 but as 
moderate by the VA examiner in July 1999.

Based on the above, the Board agrees with the January 2000 
contention on behalf of the veteran that additional 
development is required prior to final determination of this 
case.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested by 
the RO to provide the names, addresses 
and approximate dates of treatment for 
all health care providers, including VA, 
who may possess additional records, 
including treatment since August 1999, 
pertinent to his claim for an evaluation 
in excess of 50 percent for PTSD with 
major depression.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.

2.  The veteran should be provided and 
requested to complete and return a 
current Application for Increased 
Compensation Based on Unemployability, VA 
Form 21-8940.

3.  The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request a copy of any decision 
awarding or denying the veteran 
disability benefits and of the records 
upon which any award or denial of 
disability benefits was based.

4.  After the above, the RO should 
arrange for a VA psychiatric examination 
of the veteran by a board certified 
specialist, if available, to determine 
the current severity of his service-
connected PTSD with major depression.  
The claims files, including a copy of 
this REMAND, must be made available to 
the examiner before the examination for 
proper review of the medical history.  
The examiner should indicate with respect 
to each of the psychiatric symptoms 
identified under the current schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected psychiatric 
disability.  The examiner should also 
provide a GAF score with an explanation 
of the significance of the score 
assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.

5.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to an evaluation in excess of 
50 percent evaluation for service-
connected PTSD with major depression, to 
include consideration of the provisions 
of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§§ 3.321(b)(1) and 4.7.  The RO should 
also adjudicate the issue of entitlement 
to a total disability rating based on 
unemployability due to service-connected 
disability if it has not been rendered 
moot.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status and provide 
the veteran and his representative with 
an appropriate opportunity to respond.  
The veteran should also be informed of 
the requirements to perfect an appeal of 
any new issue addressed in the 
supplemental statement of the case.
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




